Citation Nr: 1822052	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for leukemia.

Entitlement to a compensable initial rating for hearing loss disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gregory T. Shannon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to January 1994 in the United States Navy.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Leukemia
The Veteran contends his leukemia is due to jet fuel and engine oil exposure, to include benzene exposure, while in service, as well as exposure to contaminated air from burning oil fields while serving during the Persian Gulf War.

In a March 2013 memorandum, a private physician briefly noted that the Veteran's leukemia, in remission, was "possibly" related to exposure to chemicals in Naval service.  

The Veteran underwent VA examination in January 2013 to evaluate his claim.  The examiner provided a negative nexus opinion, stating that although "there is a risk of leukemia with exposure to benzene and toluene, which are aromtic hydrocarbons found in paints and other products, there is no clinical trial that I know of in the literature that links exposure to jet fuel and oils with the latent development of leukemia."  The examiner also noted that the Veteran was primarily an air traffic controller while in service, "which involves being inside in a control tower with little or no true chemical exposures."

Remand is warranted for an additional opinion as the examiner did not address the Veteran's claim of exposure to contaminated air from burning oil fields and mischaracterized the Veteran's work environment as an air traffic controller.  The Veteran provided information from Agency for Toxic Substances and Disease Registry, a public health agency of the U.S. Department of Health and Human Services, that states that one can be exposed to benzene through vapors or gas in the air.  See correspondence received May 25, 2017.  This may support the Veteran's claim with regard to contaminated air in the Persian Gulf, but also that he may have been exposed while working as an air traffic controller.

The Veteran has reported that he was directly exposed to jet fuel and oil in his first three years of service as a mechanic, but that he also was exposed while an air traffic controller.  The Veteran reported that in the summer of 1976, when he was an air traffic controller, the tower air conditioner would frequently fail and the "quick fix was to prop open the cat-walk door with an electric fan to help circulate some fresh air to reduce the 'greenhouse' effect.  As a result this often pushed jet exhaust fumes into the tower cab."  See May 25, 2017 statement. Additionally, in a statement regarding his in-service noise exposure, the Veteran also reported working for nearly three years on the USS Independence and that his work station was "10 feet below the flight deck in a non-sound proof space", which indicates the Veteran did not always work in a tower as assumed by the examiner.  See May 25, 2017 statement.

Hearing Loss

The most recent VA records in the Veteran's claim file are from 2013.  A February 27, 2013 record states the Veteran underwent an audiology evaluation.  The examiner sated "[t]here has not been a significant change in hearing since previous evaluation in September 2011."  However, worsening was indicated by the examiner, as he noted the September 2011 evaluation revealed mild to severe right ear hearing loss, but that his current evaluation revealed mild to profound right ear hearing loss.  Additionally, the treatment records are incomplete.

The February 27, 2013 treatment record indicated the results of audiological testing performed that day were in "Display Audiogram" in the Tools section of the system.  A review of the record does not reveal the actual test results, and instead include the examiner's report that provided partial results.

In light of the above, the record appears incomplete and such evidence may support the Veteran's claim.  Furthermore, the Board acknowledges that these records are from a Federal facility and that VA has an increased obligation in regard to obtaining records in the custody of a Federal department or agency.  See 38 C.F.R. § 3.159 (c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA records, to include audiological test results found in the Display Audiogram section of VA's Computerized Patient Record System (CPRS). All efforts to obtain such records should be documented in the claims folder. 

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate of the Veteran's leukemia.   

The examiner is to provide an opinion  whether it is at least as likely as not (a 50 percent or greater probability) that leukemia had its onset during active service or is caused or aggravated by in-service disease, event, or injury, to include the Veteran directly working with jet fuel and oil as a mechanic, reported exposures as an air traffic controller, and exposure to contaminated air from burning oil fields in Southwest Asia.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss disability.  The claim file should be made available to and reviewed by the examiner.

4.  After undertaking any additional development deemed appropriate, adjudicate the claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




